DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-13, 16-18, 21, 22, 34, 36-39, and 48-51 have been cancelled.  Claims 24-26 have been withdrawn.  Claims 14, 27, 28, 30, 32, 33, 41, and 43 have been amended.  
Claims 14, 15, 19, 20, 23, 27-33, 35, 40-47, 52, and 53 are under examination.

The objection to claim 28 is withdrawn in response to the amendment filed on 8/23/2022.
The rejection of claims 27, 30, 32, and 33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in response to the amendment to introduce the recitation of first and second CARCD8+.

Claim Rejections - 35 USC § 112(b)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 41 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 41 and 43 recite a first and a second CARCD8+ and further that “the CARCD8+” has an intracellular domain which is different that the intracellular domain of the CARCD+ which makes it uncertain which one of the first and second CARCD8+is intended (see claim 41 lines 14-17; claim 43, lines 15-18).
Thus, the metes and bounds of the claims cannot be determined and the claims are indefinite.

The arguments have been considered but nor found persuasive because the amendments to claim 41 and 43 did not address the basis for the rejection.



Claim Rejections - 35 USC § 103
These rejections are modified to address the new requirement that both first and second CARCD8+ intracellular signaling domains are capable of inducing T-cell effector functions. 

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 14, 15, 19, 20, 23, 27-33, 40-45, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Lanitis et al. (Cancer Immunol. Res., 2013 July 1, 1: 1-20), in view of both Martin-Orozco et al. (Immunity, 2009, 31: 787-798) and Guedan et al. (Mol. Ther., 2012, 20, Supplement 1, p. S130, Abstract 329), as evidenced by Alvarez-Vallina et al. (Eur. J. Immunol., 1996, 26: 2304-2309). 
Lanitis et al. teach a composition comprising dual specificity CD4+ T-cells and dual specificity CD8+ T-cells in a ratio of 1:1, each CD4+ and CD8+ T-cell expressing     a first CAR comprising anti-mesothelin scFV, a transmembrane domain, and the CD3-zeta intracellular signaling domain; and a second CAR comprising an anti-folate receptor scFV, a transmembrane domain, and the CD28 costimulatory signaling domain as intracellular signaling domain.  Lanitis et al. teach a method for treating cancer, where the dual specificity T-cells specifically target the tumor cells as opposed to the normal cells and exhibit superior anti-cancer activity and persistence in vivo; thus, Lanitis et al. also teach a pharmaceutical composition (claims 14, 15, 19, 20, 23, 27-30, 32, 33, 43-45) (see Abstract; p. 4-6; p. 8; p. 14, Fig. 1; p. 18, Fig. 5; Supplementary Materials and Methods).  As evidenced by Alvarez-Vallina et al., both CD3-zeta and CD28 are capable of inducing T-cell effector function (see Abstract).
	Lanitis et al. do not teach Th17 polarized CD4+ cells (claims 14, 31, and 43).  Martin-Orozco et al. teach that Th17 cells enhance the activation, recruitment, and proliferation of tumor specific CD8+ cells necessary for the antitumor effect (see Abstract; paragraph bridging p. 788 and 789; p. 790, paragraph bridging columns 1 and 2; p. 792; p. 793, column 1, first paragraph).  Martin-Orozco et al. teach that Th17 and CD8 T-cells directed against tumor antigens could be used together to enhance anti-cancer immunity in cancer patients (see paragraph bridging p. 795 and 796).  Based on these teachings, one of skill in the art would have found obvious to modify the composition of Lanitis et al. by specifically using Th17 cells as the T-cells to achieve the predictable result of obtaining a composition exhibiting enhanced antitumor activity.  By doing so, one of skill in the art would have obtained Th17 cells having the CD28 costimulatory domain.  Furthermore, Guedan et al. teach that Th17 cells having the ICOS costimulatory domain exhibit enhanced function and persistence as compared to Th17 cells having the CD28 costimulatory domain (claims 14 and 20) (see Abstract).  One of skill in the art would have found obvious replace the CD28 costimulatory domain with the ICOS costimulatory domain to achieve the predictable result of obtaining a composition with enhanced therapeutic potential.
With respect to claim 40, it is noted that SEQ ID NO: 40 represents the sequence of the wild-type ICOS (see the instant specification, p. 13, lines 12-13).  Since Guedan et al. do not teach that the ICOS domain comprises a mutation, one of skill in the art would have reasonably concluded that Guedan et al. teach the wild-type ICOS and would have found obvious to use such as the co-stimulatory signaling domain to obtain the Th17 cells.  While the cited prior art does not teach the ICOS mutant set forth by SEQ ID NO: 46 (claim 52), as per MPEP § 716.02, [a]ny differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case there is no evidence of record that using the mutant ICOS set forth by SEQ ID NO: 46 as opposed to the wild type ICOS leads to results which differ to such an extent that the difference is really unexpected.
With respect to claims 41 and 42, kits containing instructions for transfection of cells with non-viral vectors containing nucleic acids have been used before the invention was made.  One would have been motivated to assemble a kit, i.e., put the reagents in a box containing instructions how to use the reagents, because they are convenient to use and save time.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

7.	Claims 14, 15, 19, 20, 23, 27-33, 35, 40-47, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Lanitis et al. taken with both Martin-Orozco et al. and Guedan et al., in further view of Powell et al. (WO 13/063419).
The teachings of Lanitis et al., Martin-Orozco et al., and Guedan et al. are applied as above for claims 14, 15, 19, 20, 23, 27-33, 40-45, and 52.  Lanitis et al., Martin-Orozco et al., and Guedan et al. do not teach the anti-mesothelin scFv set forth by SEQ ID NO: 80 (i.e., ss1, see Table 2 in the instant specification) (claim 35).  Powell et al. teach that ss1 could be used to obtain anti-mesothelin CARs (see p. 2-3; p. 11, lines 7-13).  Modifying the composition of Lanitis et al., Martin-Orozco et al., and Guedan et al. by specifically using ss1 scFv would have been obvious to one of skill in the art to achieve the predictable result of obtaining a composition suitable to treat mesothelin-expressing cancers.
	With respect to claims 46 and 47, Powell et al. teach therapy with autologous T cells (p. 4, lines 1-7; p. 10, lines 20-26; p. 52, lines 10-17), and Guedan et al. teach therapy in animal subjects and further suggest clinical trials (see Abstract).  Thus, using T-cells isolated from a cancer subject would have been obvious to one of skill in the art with the reasonable expectation of obtaining a composition suitable to treat the cancer in the subject.
	Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

8.	Claims 14, 15, 19, 20, 23, 27-33, 40-45, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Lanitis et al. taken with both Martin-Orozco et al. and Guedan et al., in further view of Tammana et al. (Human Gene Therapy, 2010, 21: 75-86)
The teachings of Lanitis et al., Martin-Orozco et al., and Guedan et al. are applied as above for claims 14, 15, 19, 20, 23, 27-33, 40-45, and 52.  Lanitis et al., Martin-Orozco et al., and Guedan et al. do not teach modifying the CD8+ T-cells with 4-1BB (claim 53).  Tammana et al. teach synergy between 4-1BB and CD28 with respect to the anti-tumoral activity of CD8+ T-cells (see Abstract; p. 84).  One of skill in the art would have found obvious to modify the CD8+ T-cells of Lanitis et al., Martin-Orozco et al., and Guedan et al. by further including 4-1BB in the second CAR to achieve the predictable result of obtaining a composition with enhanced anti-tumoral activity.  By doing so, one of skill in the art would have obtained CD8+ T-cells comprising a first CAR containing 4-1BB and a second CAR containing CD28.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
9.	The argument that Lanitis does not teach or suggest that intracellular domains are of the first and second CARs are capable of inducing T-cell effector function is not found persuasive for the reasons set forth on the rejection above. 
	
The argument regarding the rejection in view of Tammana is not found persuasive because the rejection does not state including the 4-1BB in the first CAR.

The argument of unexpected results is not found persuasive for the reasons of record.  It is also noted that the argument is not commensurate in scope with the claims.
The data indicated by the applicant only pertain to the specific combination of CARs having CD3ζ-4-1BB and CD3ζ-CD28.  However, the claims are broadly drawn to first and second CARs comprising any combination of stimulatory/costimulatory domains and there is no evidence of record that the results observed with the combination of CD3ζ-4-1BB and CD3ζ-CD28 could be extrapolated to just any combination of first and second CARs as encompassed by the claims. 
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633